— Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 26, 1990, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant admitted that he felt "uneasy” being watched by a surveillance camera while he worked and that he rendered the camera inoperative by covering the lens with a piece of *413paper. He also conceded that he was aware that the camera was there for security reasons. Under the circumstances, the Unemployment Insurance Appeal Board was entitled to conclude that claimant’s actions violated a standard of behavior that the employer had a reasonable right to expect from him as an employee (see, Matter of Punter [Ross], 43 NY2d 743). Accordingly, the decision that claimant was guilty of misconduct is supported by substantial evidence and must be upheld (see, Matter of De Cherro [Ross], 83 AD2d 709, lv denied 55 NY2d 603).
Mahoney, P. J., Casey, Weiss, Mercure and Crew III, JJ., concur. Ordered that the decision is affirmed, without costs.